Citation Nr: 1637165	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  14-04 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable rating for service-connected bilateral eye disability.


REPRESENTATION

Appellant represented by:	Deana M. Adamson, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from May 2002 to May 2006, and from August 2007 to July 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In June 2016, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record.  At the hearing, the Veteran's attorney submitted additional evidence, including private treatment records, along with a waiver of Agency of Original Jurisdiction (AOJ) consideration.  However, the Board notes that, since the Veteran's Form 9 was received after February 2, 2013, a waiver of review by the AOJ was not required.  See § 501, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of the substantive appeal, unless the claimant or the claimant's representative requests in writing that the AOJ initially review such evidence).


FINDING OF FACT

Since the effective date of the award of service connection, the Veteran's bilateral eye disability has been manifested by scarring and irregularities of the retina that result in irregular or diminished images, including light sensitivity, floaters, dry eyes, and flashes of light.





CONCLUSION OF LAW

The criteria for an initial 10 percent rating for the Veteran's bilateral eye disability are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.79, Diagnostic Code 6011 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  As will be discussed in greater detail below, the Board is granting the full benefit sought on appeal; therefore, no further action is required to comply with the VCAA and implementing regulations.

Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  However, it is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Veteran seeks a higher initial disability rating for his bilateral eye disability.  Specifically, during the June 2016 Board hearing, the Veteran's attorney requested that his bilateral eye disability be assigned a 10 percent rating under Diagnostic Code 6011.  See June 2016 Hearing Transcript, pg. 7.

In the August 2011 rating decision on appeal, service connection for dry eye syndrome (claimed as bilateral floaters) was granted and assigned a noncompensable rating under Diagnostic Code 6099-6018, effective August 1, 2011, the day after the Veteran was discharged from active duty.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  Unlisted disabilities requiring rating by analogy will be coded first with numbers of the most closely related body part and "99."  38 C.F.R. § 4.27 (2015).

Under Diagnostic Code 6018, chronic conjunctivitis (nontrachomatous) provides a 10 percent rating for active conjunctivitis with objective findings, such as red, thick conjunctivae, mucous secretion, etc.  Inactive conjunctivitis is rated on the basis of residuals, such as visual impairment and disfigurement.

Under Diagnostic Code 6011, a 10 percent rating is warranted for localized scars, atrophy, or irregularities of the retina, either unilaterally or bilaterally, that are centrally located and result in an irregular, duplicated, enlarged, or diminished image.  Alternatively, the disability should be rated on the basis of visual impairment due to retinal scars, atrophy, or irregularities, if such would result in a higher rating.

Impairment of visual acuity is determined based on the corrected distance vision and/or impairment of visual fields.  38 C.F.R. §§ 4.76, 4.77.  A compensable rating is assigned only when vision is 20/50 or worse in one eye, and at least 20/40 in the other.  38 C.F.R. § 4.79.

Regarding visual field impairment, compensable ratings are provided for loss of temporal half of visual field, loss of nasal half of visual field, loss of inferior half of visual field, loss of superior half of visual field, concentric contraction of visual field with the remaining field of 60 degrees at most, or unilateral scotoma.  38 C.F.R. § 4.79.

In a February 2011 service treatment record, the Veteran reported a very slight distance blur as well as a sensitivity to light.  He was diagnosed with myopia, vitreous floaters, eye sensitivity to light, and peripheral retinal degeneration.

In May 2011, the Veteran underwent a VA examination.  He reported floaters for six years, as well as halos, sensitivity to light, watery eyes, and flashes of light.  He denied pain, distorted vision, enlarged images, redness, swelling, discharge, glare, or burry vision.  He reported using sunglasses at time, both outside and inside, due to light sensitivity.  No incapacitating episodes were reported.  With regard to the functional impairment of his eye disorder, the Veteran reported difficulty performing his employment duties because of glare and light sensitivity.

Upon examination, there was no physical or lacrimal duct disease or injury.  The examiner noted scarring at the periphery of both corneas.  The intraocular pressure in both eyes was within normal limits.  There was no evidence of glaucoma, and his optic nerves, vessels, maculas, and lenses were normal.  Examination of the peripheral retinas were abnormal, and funduscopic examination demonstrated small areas of lattice degeneration.  His visual acuity was as follows: uncorrected distance of 20/30 on the right and 20/20 on the left; corrected distance of 20/20 on the right and 20/20 on the left; uncorrected near of 20/20 on the right and 20/20 on the left; and corrected near of 20/20 on the right and 20/20 on the left.  Overall, the examiner determined that his vision was normal.  There was no evidence of diplopia, enucleation, or nystagmus.  His lenses were intact, the slit lamp was normal, and there was no evidence of chronic conjunctivitis.  Overall, the examiner diagnosed with him with bilateral floaters and lattice.  With regard to the Veteran's functional impairment, the examiner noted that his dry eye syndrome accounted for his glare and light sensitivity, and that these symptoms made if difficulty for him to perform activities of daily living, including his occupational duties.

In December 2011, the Veteran under underwent a private examination.  The Veteran reported a long history of flashes of light and floaters, as well as dry eyes.  He also reported scintillations (flash of light) in both eyes when looking at objects with low contrast.  The examiner noted a history of myopia and that he had surgery approximately on year ago. Upon examination, his uncorrected visual acuity was 20/20 in the right eye and 20/25 in the left eye.  His intraocular pressures, pupillary examination, and confrontation visual fields were normal.  His slit lamp examination was unremarkable, and the fundus examination revealed evidence of a retinal tuft seen nasally in both eyes and a patch of lattice in his left eye.  The examiner noted some white without pressure in the far temporal retina in his left eye, and a small round hole in the far temporal periphery of the right eye.  He was diagnosed with a retinal hole in his right eye, lattice degeneration in his left eye, and photopsias, and he subsequently underwent a laser retinopexy in his right eye.

In his August 2012 notice of disagreement, the Veteran argued that he was misdiagnosed in service, and that the floaters and flashes in his eyes were the result of detached retina that required surgery.

In a September 2012 statement, the Veteran said that his bilateral eye disability caused him to see flashes of light and floaters.  He also stated that he had to wear sunglasses outside due to light sensitivity.  The Veteran contended that he was misdiagnosed in-service and that, following service, he was diagnosed with lattice degenerations of the left eye and a hole in his retina in his right eye that required laser surgery.

During his June 2016 hearing, the Veteran reported extreme light sensitivity, flashes of light, floaters, and dry eyes in service.  He stated that he was diagnosed with lattice degeneration and was told that there was nothing that could be done.  He stated that he now had to wear sunglasses every time he went outside due to his light sensitivity, and that he avoided going outside when possible.  He also stated that he stills had flashes and floaters.  He stated that, even though he did not have visual acuity impairment, these symptoms nevertheless made it difficult to see.

At his hearing, the Veteran submitted a May 2016 letter from his private treatment provider, Dr. S.R.  In the letter, Dr. S.R. stated that he started seeing the Veteran in 2011with symptoms of flashes of light and floater.  Dr. S.R. stated that his symptoms have remained stable and that he had good vision.

As noted above, in the August 2011 rating decision on appeal, service connection for the Veteran's bilateral eye disability was granted, and he was assigned an initial noncompensable rating under Diagnostic Code 6099-6018.

In Butts v. Brown, 5 Vet. App.  532 (1993), the Court held that the selection of the proper diagnostic code is not a question of law subject to the de novo standard of review.  Accordingly, the Butts Court held that, as VA and the Board possess specialized expertise in determining the application of a particular diagnostic code to a particular condition, their determination is due greater deference.  Indeed, the Court has also held that, although the reason for a change in diagnostic codes must be explained, the VA and the Board may change the diagnostic codes under which a disability or disabilities are evaluated.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Considering the pertinent evidence in light of the applicable rating criteria, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the bilateral eye disability is more appropriately rated under Diagnostic Code 6011, and that his disability warrants an initial 10 percent rating throughout the entire appeal period.  In this regard, the pertinent medical evidence of record indicates that the Veteran's suffers from scarring and irregularities of the retinas, including a retinal hole in his right eye and lattice degeneration in his left eye.  Moreover, his bilateral eye disability results in irregular or diminished image, including extreme sensitivity to light, floaters, and flashes of light.  The assignment of a particular diagnostic code is completely dependent on the facts of a particular case.  See Butts v. Brown, supra; see also Pernorio v. Derwinski, 2 Vet. App. at 629 (1992) (holding that one diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology).  Here, at a minimum, the Board finds that the collective evidence gives rise to a reasonable doubt on the question of whether the Veteran suffers from irregularities of the retinas.  See 38 C.F.R. § 4.3.

However, the Board finds that no higher rating is assignable at any pertinent point.  The 10 percent rating herein assigned is the maximum rating assignable under Diagnostic Code 6011.  Moreover, the Veteran's disability is not manifested by actual impairment of visual acuity (i.e., his visual acuity can be corrected to 20/40 or better, bilaterally), by loss of visual field, or scotoma.

The Board also finds that no other diagnostic code provides a basis for any higher rating.  In this case, there have been no medical findings of tuberculosis of the eye, glaucoma, benign or malignant growths of the eyeball, nystagmus, trachomatous conjunctivitis, ptosis, ectropion, entropion, lagophthalmos, loss of the eyebrows, eyelashes or eyelids, disorders of the lacrimal apparatus, optic neuropathy, cataracts, aphakia, paralysis of accommodation, loss of eyelids, pterygium, a corneal transplant, keratoconus, or diplopia.   In the absence of such findings, evaluating the Veteran's disability under Diagnostic Codes 6010, 6012, 6013, 6014, 6015, 6016, 6017, 6018, 6019, 6020, 6021, 6023, 6024, 6025, 6026, 6027, 6029, 6030, 6032, 6034, 6035, 6036, or 6090 is not appropriate.  See 38 C.F.R. § 4.79.  Moreover, the disability is not shown to involve any other factor(s) that would warrant evaluation of the disability under any other provision(s) of the rating schedule.

The Board has considered whether additional staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected bilateral eye disability; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning further staged ratings for the disability is not warranted.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected bilateral eye disability with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which it is now evaluated.  In this regard, the currently assigned 10 percent rating contemplates the symptoms associated with his bilateral eye disability, including extreme sensitivity to light, floaters, and flashes of light.  

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific rated disability.  

The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected bilateral eye disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture and, therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

Finally, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total disability rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, however, there is no evidence or allegation that the Veteran is actually or effectively rendered unemployable due to his bilateral eye disability alone.  Therefore, the Board finds that entitlement to a TDIU has not been raised.  See id. 

In sum, the Board finds that the Veteran's bilateral eye disability warrants an initial 10 percent disability under Diagnostic Code 6011.  However, the Board finds that the preponderance of the evidence is against any higher or separate rating.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against any higher or separate ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, supra.


ORDER

An initial rating of 10 percent, but no higher, for the Veteran's service-connected bilateral eye disability is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


